Russell, C. J.
The presumption that the burning was either the result of accidental or providential cause was‘not overcome by proof. Notwithstanding that it may be difficult to convict of the offense of arson, the rule that upon the prosecution devolves the burden of showing that the burning was the result of criminal design is inflexible. In the present ease, not only was there failure to establish the corpus delicti, but even if it be conceded that the barn in question- was fired, the evidence is insufficient to remove every other reasonable hypothesis than that of the defendant’s guilt. In view of our conclusion as to the evidence, it is unnecessary to consider the merits of the remaining assignments of error.

Judgment reversed.


Broyles, J., dissents.

Indictment for arson; from Sumter superior court — Judge Littlejohn. February 15, 1915.
L. J. Blaloch, for plaintiff in error,
cited: Ragland v. State, 2 Ga. App. 492; West v. State, 6 Ga. App. 105; Bines v. State, 118 Ga. 320; Williams v. State, 85 Ga. 535; Gaither v. State, 119 Ga. 118; Phillips v. State, 29 Ga. 105; Murray v. State, 43 Ga. 256.
J. R. Williams, solicitor-general, contra,
cited: Hammack v. State, 52 Ga. 397; Brooks v. State, 51 Ga. 612; Johnson v. State, 89 Ga. 107; Travis v. State, 97 Ga. 359; Smith v. State, 125 Ga. 296; Meeks v. State, 102 Ga. 572; Flannigan v. State, 13 Ga. App. 663; Dixon v. State, 11 Ga. App. 367; Brown v. State, 6 Ga. App. 357; Miller v. State, 1 Ga. App. 134.